United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 10-2581
                                  ___________

Derek Maurice Parks, Sr.,               *
                                        *
              Appellant,                *
                                        * Appeal from the United States
       v.                               * District Court for the Eastern
                                        * District of Arkansas.
Joseph Hughes, Dr., East Arkansas       *
Regional Unit, ADC (originally sued     * [UNPUBLISHED]
as Joe Hughes); Nicole Granger, Ms., *
East Arkansas Regional Unit, ADC        *
(originally sued as Grang),             *
                                        *
              Appellees,                *
                                        *
Joe Spears, Mr., Medical Staff,         *
East Arkansas Regional Unit, ADC        *
(originally sued as Spears); Gray,      *
Mrs/Ms. Medical Staff, East Arkansas *
Regional Unit, ADC,                     *
                                        *
              Defendants,               *
                                        *
Dottie Yarbrough, East Arkansas         *
Regional Unit, ADC (originally sued     *
as Yardborol),                          *
                                        *
              Appellee.                 *
                                   ___________

                             Submitted: October 29, 2010
                                Filed: November 3, 2010
                                 ___________
Before LOKEN, BYE, and SMITH, Circuit Judges.
                            ___________

PER CURIAM.

       Arkansas inmate Derek Parks, Sr., appeals the district court’s1 dismissal of his
42 U.S.C. § 1983 action. Parks alleged that in June 2009, while at the East Arkansas
Regional Unit, he had experienced a two-week delay in receiving his “OPM”
medications, and that this had caused him “anxiety phobia.” We affirm the dismissal,
because Parks failed to state a claim for relief. See Bell Atl. Corp. v. Twombly, 550
U.S. 544, 570 (2007) (plaintiff must plead enough facts to state claim for relief that
is plausible on its face, not just conceivable); Phipps v. FDIC, 417 F.3d 1006, 1010
(8th Cir. 2005) (court may affirm dismissal on any basis supported by record); Sherrer
v. Stephens, 50 F.3d 496, 497 (8th Cir. 1994) (per curiam) (there is no liability for
delay in medical treatment unless defendant ignored acute or escalating situation, or
unless delay adversely affected prognosis); Ervin v. Busby, 992 F.2d 147, 150-51 (8th
Cir. 1993) (per curiam) (affirming dismissal of § 1983 claim where officials’
misplacement of and month-long delay in refilling pretrial detainee’s antidepressant
was at most negligence). Accordingly, we affirm. See 8th Cir. R. 47A(a).
                         ______________________________




      1
       The Honorable H. David Young, United States Magistrate Judge for the
Eastern District of Arkansas, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).

                                         -2-